Not for Publication in West's Federal Reporter

           United States Court of Appeals
                       For the First Circuit

No. 13-1721

                     MARIA CHRISTINA MONSALVE,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR., Attorney General,

                               Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS


                               Before
                       Howard, Circuit Judge,
                    Souter,* Associate Justice,
                     and Stahl, Circuit Judge.


     Jeffrey B. Rubin and Law Offices of Jeffrey B. Rubin, P.C. on
brief for petitioner.
     David H. Wetmore, Office of Immigration Litigation, Civil
Division, Department of Justice, Stuart F. Delery, Assistant
Attorney General, Civil Division, and John S. Hogan, Senior
Litigation Counsel, Office of Immigration Litigation, on brief for
respondent.



                              July 7, 2014




     *
      Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
            SOUTER, Associate Justice. Maria Christina Monsalve, a

native and citizen of Colombia, petitions for review of an order of

the Board of Immigration Appeals (BIA) dismissing her appeal from

an order of an Immigration Judge (IJ) denying her applications for

relief from removal.        We dismiss in part and deny in part the

petition.

                                        I.

            The evidence and testimony provided by Monsalve during

the administrative proceedings show the following facts, as well as

factual disputes of no consequence to the resolution of her claims.

Between   2003     and   2005,   Monsalve     lived   in   Colombia     with   her

boyfriend, who fell in with the wrong crowd and became involved in

illegal activities.       The exact subjects of his unlawful behavior

are uncertain, however, as is the possibly paramilitary activity of

his associates and their reliance on protection by corrupt police.

            What    is   certain   is    that    Monsalve     learned    of    the

boyfriend's criminal dealings and confronted him about them, even

threatening to call the authorities.             This exchange occurred in

their house, where both Monsalve's father and cousin were asleep

elsewhere at the time.           The boyfriend drew a gun, and on one

account of the facts Monsalve was struggling for possession of it

when it fired twice, hitting the boyfriend.                In another version,

Monsalve got the gun and ran to the room where her father was

sleeping, where she shot the boyfriend as he closed in on her.


                                        -2-
               By all accounts, Monsalve, her father, and her cousin

took the victim to the hospital, and he died of his wounds there.

The police questioned and arrested all three, though eventually the

killing was ruled to be self-defense and charges were dropped.

               After    Monsalve's         release,      the     boyfriend's       former

associates began to harass her and her family, demanding that they

hand    over    possessions       and      even     threatening    them    with    death.

Monsalve went into hiding and, in 2007, illegally entered the

United States.

               In 2009, she was charged with removability. She conceded

this but applied for asylum, withholding of removal, protection

under    the     Convention       Against         Torture    (CAT),      and    voluntary

departure,       arguing     that     she     feared     harm     from    the    criminal

associates      if     she   were     to    return     to    Colombia.          While   her

applications were pending, Monsalve's cousin, who was in the house

the night of the shooting, was killed, allegedly by the boyfriend's

gang.

               The IJ denied Monsalve's asylum application as untimely,

having been filed more than one year after she arrived in the

United States.          Her application for withholding of removal was

denied on two grounds. First, the IJ discredited those portions of

her    testimony       connecting       the    former    associates       to     either   a

paramilitary      group      or   a   corrupt       police     force,    because    these

allegations had not appeared in Monsalve's previously submitted


                                              -3-
materials.     Alternatively, the IJ concluded that, even crediting

the testimony, at most it demonstrated that she faced threats of a

personal vendetta, which is not one of the statutorily protected

grounds required for withholding of removal.        The IJ also denied

Monsalve's CAT claim, but granted her the option of voluntary

departure on condition that she post a bond.

             She appealed to the BIA, which adopted and affirmed the

IJ's decision with respect to the applications for asylum and

withholding of removal. The BIA noted that Monsalve did not

challenge the IJ's denial of her CAT claim, and thus waived it.1

And because she had failed to post the required bond, the BIA

refused   to   reinstate   the   voluntary   departure   period.2      This

petition for review followed.

                                   II.

             The petition raises two issues.       Monsalve says that,

because she showed extraordinary circumstances, the BIA and the IJ

erred in denying her asylum application as untimely. And as to the

application for withholding of removal, she contends that it was

error for the BIA and the IJ to discredit her testimony.            We lack




     1
        Although Monsalve's petition to this court cursorily
mentions her CAT claim, her failure to raise it before the BIA
precludes our review. See Sela v. Mukasey, 520 F.3d 44, 47 (1st
Cir. 2008).
     2
       Monsalve does not press the issue of voluntary departure in
her petition to his court.

                                   -4-
jurisdiction to entertain the first argument and we find the second

beside the point.

             Because Monsalve failed to file her asylum application

within one year of entering the United States, she must demonstrate

"either the existence of changed circumstances which materially

affect [her] eligibility for asylum or extraordinary circumstances

relating to the delay."       8 U.S.C. § 1158(a)(2)(D); see also id.

§ 1158(a)(2)(B).      The BIA and the IJ concluded that Monsalve

demonstrated neither.       While Monsalve's petition is silent as to

whether circumstances have changed, it argues that the BIA and the

IJ failed to credit her limited English, lack of access to counsel,

and distress over the incidents in Colombia as adding up to

extraordinary circumstances sufficient to excuse her inaction by

the deadline.

             We lack jurisdiction to review a determination that an

untimely asylum application does not qualify for an exception to

the deadline, unless that determination raises a constitutional

claim or a question of law.      Id. §§ 1158(a)(3), 1252(a)(2)(D).          A

reviewable legal issue may arise where, for instance, the IJ

employs the wrong standard, such as requiring that circumstances be

"exceptional" rather than "extraordinary."          See Lumataw v. Holder,

582 F.3d 78, 85 (1st Cir. 2009) (citing Tariq v. Keisler, 505 F.3d

650,   656    (7th   Cir.   2007)).         But   Monsalve   points   to   no

constitutional or legal claim raised by the factual determination


                                      -5-
that her circumstances were not extraordinary, see Lordes v.

Mukasey, 288 F. App'x 712, 715 (1st Cir. 2008), and we accordingly

have no jurisdiction to review.

             We    do     have     jurisdiction        to   review     the    denial    of

Monsalve's application for withholding of removal, however, but her

argument   that        the   BIA   and     the    IJ   erred    in   discrediting      her

testimony is unavailing.              This is so because the denial of her

withholding       of    removal     application        rested    on    an    alternative

foundation,       which      she   fails    to    challenge      and   which    is   well

supported.        Both the BIA and the IJ determined that, even if her

testimony were fully credited, Monsalve failed to show that the

threats she faced in Colombia were tied to one of the grounds

efficacious       under      the   statute:       race,     religion,       nationality,

membership in a particular social group, or political opinion. See

8 U.S.C. § 1231(b)(3)(A).

             Substantial evidence supports those determinations that

any threats against Monsalve are not based on one of the protected

grounds.   See Costa v. Holder, 733 F.3d 13, 16-17 (1st Cir. 2013)

(standard of review is for substantial evidence).                      She claims that

the harm she faces is motivated by her late boyfriend's associates'

desire to avenge his killing, which occurred in the course of an

altercation that was strictly personal in nature, as any ensuing

resentment likewise appears to be.                 Nothing in the record compels

the conclusion that the threats against Monsalve are based on her


                                            -6-
race, religion, nationality, membership in a social group, or

political opinion.   Here, even assuming for the sake of argument

that the BIA and the IJ erred in discrediting Monsalve's testimony,

the denial of her application must still stand on the alternative

ground that she failed to demonstrate a necessary condition of

entitlement to withholding of removal.

                               III.

           The petition for review is DENIED in part and DISMISSED

in part.




                                -7-